DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bossert et al.,  US 8056461.  Bossert discloses a sonobuoy 102 comprising a canister  defining an interior cavity and a first end opposite a second end, an unmanned vehicle 106 disposed with the interior cavity of the canister and a launch mechanism 402 disposed with in the interior of the canister and operatively coupled to the unmanned vehicle configured to launch the unmanned vehicle from the canister, wherein the launch mechanism includes a compressed gas container (inherent see Column 7, lines 41-470 configured to launch the unmanned vehicle from the canister after the sonobuoy has impacted the surface

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Travor, US 6400645. Bossert discloses the invention set forth above and also further discloses:
 a communication device in the sonobuoy container configured to receive launch signals from a device remotely located to the sonar buoy (see Column 3, line 65 -Column 4 line 8; Column 5, lines 31-37; Column 7 line 55 – Column 8 line 6 and Fig. 5). 
the launch mechanism 204 and the unmanned vehicle are located more proximate to the second end of the canister (Se Fig. 2)
a launch deployment mechanism 202 configured to orient the canister with respect to the surface to facilitate the launch of the unmanned vehicle.
Bossert also discloses the canister may be dropped into the water from above (Col. 3, lines 32-34).
Bossert does not explicitly disclose a parachute to slow the descent of the canister, or that the launch deployment mechanism is disposed between the unmanned vehicle and the parachute, or that a plurality of unmanned vehicles may be simultaneously launched from the canister.  Travor discloses a sonobouy that can be dropped into the water from above including a parachute unit disposed within the interior cavity of the canister proximate a first end and configured to deploy a parachute 18 after the sonobuoy has been launched and prior to the sonobuoy impacting a surface.  Arranging the launch deployment mechanism between the parachute and the unmanned vehicle would be one of several obvious arrangements for packaging the components in the interior of the sonobuoy.  Additionally launching a plurality of unmanned vehicles is a mere duplication of parts.  
It would have ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bossert by adding a parachute so the canister could be air dropped as is known in the art and disclosed by Travor to allow air delivery to rapidly transport the sonobuoy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8708285 disclose multiple UAVs launched from a canister. US 20190263489 discloses multiple devices contained within an air dropped sonobuoy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/
Primary Examiner, Art Unit 3617